FILED
                            NOT FOR PUBLICATION                              JAN 03 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN BRAVO,                                       No. 09-55362

              Plaintiff - Appellant,              D.C. No. 05-CV-08756-AG-JC

  v.                                              MEMORANDUM *

RAUL LOPEZ, WARDEN,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                     Argued and Submitted November 10, 2011
                               Pasadena, California

Before: SCHROEDER and REINHARDT, Circuit Judges, and HUDSON, District
Judge.**

       Juan Bravo was found guilty in Los Angeles County Superior Court of

assaulting a public official. After exhausting his state court remedies, Petitioner

brought this action under 28 U.S.C. § 2254(d)(1), asserting that the trial court’s

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Henry E. Hudson, United States District Judge for the
Eastern District of Virginia, sitting by designation.
decision pursuant to state rules of evidence to exclude the testimony of a forensic

psychologist violated his due process right to present a complete defense. Finding

no constitutional infirmity in the trial court’s ruling, the U.S. district court denied

Petitioner’s application for habeas relief.

      This Court reviews the district court’s application of § 2254 de novo.

Lunbery v. Hornbeak, 605 F.3d 754, 759 (9th Cir. 2010). Petitioner is entitled to

relief only if the state trial court’s decision constituted an objectively unreasonable

application of clearly established federal law. Wiggins v. Smith, 539 U.S. 510,

520-21 (2003). Because the evidentiary ruling at issue here steers well clear of that

mark, we agree with the district court below.

      In this case, the state court exercised its discretion in a reasoned and routine

manner to exclude evidence which it deemed irrelevant, prejudicial, and likely to

confuse or mislead the trier of fact. The Court has determined that a constitutional

violation occurs only when a defendant is deprived of “testimony [that] would

have been relevant and material, and . . . vital to the defense.” United States v.

Valenzuela-Bernal, 458 U.S. 940 (1982) (quoting Washington v. Texas, 388 U.S.

14, 16 (1967) (alterations in original) (internal quotation marks omitted). In this

case, the evidence excluded by the state court could not have provided a defense to

the charges levied against the Petitioner, and its exclusion cannot form the basis for


                                              2
a constitutional challenge. Accordingly, the purported error of the trial court in

this case does not give rise to any federal question.

      The district court correctly concluded that the decision of the state trial court

did not contravene clearly established federal law. Petitioner is not entitled to

relief under § 2254(d)(1).

      AFFIRMED.




                                           3